                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


ALLEN HIRATSUKA,
                   Petitioner,
vs.
EARL HOUSER,
                                               Case No. 3:21-cv-00018-SLG-MMS
                   Respondent.


                           ORDER REGARDING MOTIONS

         Allen Hiratsuka, representing himself from Goose Creek Correctional

Center, has filed a habeas petition under 28 U.S.C. § 2241, claiming the violation

of his federal constitutional rights in his state criminal case. 1 The Court appointed

counsel for Mr. Hiratsuka, who has withdrawn from the case, and a response is

due on July 21, 2021. 2 Mr. Hiratsuka has now filed (1) a “Motion for Clarification

& Release Pending Adjudication of Federal Investigation into State Obstruction of

Justice and More,” and (2) a Motion to Compel, to which the Respondent has filed

an opposition. 3




1Docket 1; State of Alaska v. Allen Hiratsuka, Alaska Superior Court Case No. 3DI-18-
00319CR.
2   Dockets 26, 27, 28.
3   Dockets 29, 30, 31.
         The Court takes judicial notice 4 that state trials, which were postponed

because of the Covid-19 pandemic, have now resumed. 5 The state court’s public

record indicates that a pretrial conference was held in Mr. Hiratsuka’s state criminal

case on June 14, 2021, and another hearing is scheduled for August 16, 2021. 6

     1. Motion for Clarification & Release Pending Federal Investigation into State
        Obstruction of Justice and More …

         This Court is not aware of a federal investigation into any alleged obstruction

of justice by the state, as implied in the title of the motion. Mr. Hiratsuka asserts

that at the hearing held on June 14, 2021, his state criminal attorney “indicated to

the court that this case could not move forward at this time, as this is a federal

case now.” 7 For clarification, Mr. Hiratsuka’s state criminal case has not become

a federal case.




4 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact. . ..” Black’s Law Dictionary
(11th ed. 2019); see also Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F.
Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts routinely take judicial notice of publicly
available records . . . from other court proceedings.”) (citing Engine Mfrs. Ass’n v. South
Coast Air Quality Management Dist., 498 F.3d 1031, 1039 n.2 (9th Cir. 2007) (additional
citation omitted)); Fed. R. Evid. 201.
5 See http://www.courts.alaska.gov/covid19/index.htm#socj.; https://alaska-coronavirus-
vaccine-outreach-alaska-dhss.hub.arcgis.com [https://perma.cc/LRM6-VCFV] (as of
7/9/21, 641,623 Covid-19 vaccine doses had been given in Alaska).
6https://records.courts.alaska.gov/eaccess/home.page.2, Alaska v. Hiratsuka, 3DI-18-
00319CR.
7   Docket 29 at 1-2.


Case 3:21-cv-00018-SLG-MMS, Hiratsuka v. Houser
Order Regarding Motions
Page 2 of 3
   2. Motion to Compel

      Mr. Hiratsuka requests that this Court compel the Superior Court for the

State of Alaska to allow him to represent himself in his criminal case. This Court

must abstain from intervening at this time. Mr. Hiratsuka should file no further

motions in this case until the Court has an opportunity to review the Respondent’s

response which is due in two weeks.

      Therefore, IT IS HEREBY ORDERED:

      1. The Motion for Clarification, at Docket 29, is GRANTED IN PART. To

clarify, Mr. Hiratsuka’s state criminal case has not become a federal case. The

proceedings in the above-captioned case do not give reason to postpone the

proceedings in State v. Hiratsuka, 3DI-18-00319CR.

      2.The Motion to Compel, at Docket 30, is DENIED as premature.

             Dated at Anchorage, Alaska this 9th day of July, 2021.


                           /s/ Matthew M. Scoble
                           United States Magistrate Judge




Case 3:21-cv-00018-SLG-MMS, Hiratsuka v. Houser
Order Regarding Motions
Page 3 of 3
